Title: To George Washington from Thomas Sim Lee, 28 January 1782
From: Lee, Thomas Sim
To: Washington, George


                  
                     Sir,
                     In Council Annapolis 28th January 1782.
                  
                  We were Yesterday honored with your Favor of the 22d.  We should have been very happy had it reached Us a few days sooner, and before the rising of the General Assembly, that We might have laid before them the Sentiments contained therein which We are well assured would have Operated as the greatest Stimulus to their exertion, though We believe they wanted no additional incentive to comply as fully as possible with the requisition Your Excellency alluded to.  After a great deal of time spent and long deliberation on the Subject they passed the Supply Bill, of which the enclosed is a Copy, and We much question were We to call them Together again, whether they would be able to do more under our present Circumstances.  When they next meet, which is to be the first of June by Adjournment, and probably may be earlier, the Subject matter of your Letter shall be the first business submitted to their Consideration.
                  The Assembly also passed as Bill For recruiting our line, giving the entire direction of the business to General Smallwood, and providing means for furnishing him with £20,000 specie for the purpose.
                  We are inclined to believe the Bill would be effectual, provided We could be supplied with 2500 suits of Cloathing, which at the desire of the General Assembly we have requested of Congress.  And as Your Excellency must know that We have for the last two Years furnished our Line intirely with this Article, without the smallest assistance from Congress. We hope you will not deem Us unreasonable in soliciting your influence to have our Application complied with, the more especially as We can say with great Truth that it is absolutely out of our power to provide for the present year.  We have the Honor to be with the greatest personal respect and Esteem Your Excellencys most Obedt And most Hble Servts
                  
                     Tho: S: Lee
                  
               